On writ of certiorari to review the action of the United States Court of Claims in refusing to pass on the merits of the petitioners’ claims for compensation alleged to be due under a 1955 Department of Defense regulation, and, applying the doctrine of exhaustion of administrative remedies, in ordering the proceedings suspended in both cases pending petitioners’ pursuit of further administrative remedies made available in 1960 by the Department of Defense, the Supreme Court on March 2,1964, granted certiorari and reversed (376 U.S. 221) on the grounds set forth in the Court’s opinion in William L. Greene v. United States, 376 U.S. 149, in which case it was held that the rights involved had matured under the 1955 regulations and recovery should be had under such regulations. On April 3, 1964, the Court of Claims vacated and withdrew its prior order of June 22, 1962, suspending proceedings in both cases, and remanded the cases to the trial commissioner to determine the amount due plaintiffs. On September 4, 1964, on the basis of a stipulation of the parties *680and a report of the trial commissioner, the court ordered that judgment be entered for Stephen L. Kreznar in the sum of fifteen thousand, five hundred thirty-five dollars and twenty-two cents ($15,535.22). On January 8, 1965, on the basis of a stipulation of the parties and a report of the trial commissioner, the court ordered that judgment be entered for Novera Herbert Spector in the sum of fourteen thousand, three hundred sixty-two dollars and eighty-nine cents ($14,362.89).